Title: To James Madison from Julius Oliver, 28 March 1808
From: Oliver, Julius
To: Madison, James



Sir
Marseilles 28th. March 1808.

I have the honor to Inclose you a Package from Consul Lear, at Algiers.  It has been tore at the Lazaretto, in deeping it into vinegar & in putting Sticks Through it, to let the Vinegar Circulate.
Mr. S. Cathalan has gone to Bordeaux for a few days & is to write you from there, he having taken with him the Sundry Statements of the Vessels’ arrivals & Departures &c.
We have in this Port Eight american Vessels, five of which are Sequestered in pursuance of the imperial Decree of the 17th. December last.  I have the Honor to be Sir Your most obedt. & Hble. Servt. 


In absence of the AgentJuls. Oliverchanr.


